UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1888



MORAKINYO AYODELE OBE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-348-895)


Submitted:   March 22, 2006                 Decided:   April 26, 2006


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Hakeem Ishola, ISHOLA LAW FIRM, P.C., Salt Lake City, Utah, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Carol
Federighi, Senior Litigation Counsel, Eric W. Marsteller, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Morakinyo Ayodele Obe, a native and citizen of Nigeria,

petitions for review of a decision of the Board of Immigration

Appeals (Board) affirming the immigration judge’s order denying Obe

a continuance and proceeding with a hearing to determine whether

Obe, proceeding pro se, was eligible for voluntary departure.                 The

decision to grant or deny a continuance “is within the sound

discretion of the immigration judge and is reviewed for abuse of

discretion only.”        Onyeme v. INS, 146 F.3d 227, 231 (4th Cir.

1998).       When   reviewing      the   Board’s    decision      upholding    an

immigration    judge’s    continuance     ruling,     we   will    “uphold    the

[Board]’s     decision    unless    it   was   made    without      a   rational

explanation, it inexplicably departed from established policies, or

it rested on an impermissible basis, e.g., invidious discrimination

against a particular race or group.”           Id. (internal citation and

quotation marks omitted).       Having reviewed the record and finding

no such improprieties, we uphold the Board’s decision.

            Obe also asserts that he was denied due process of law in

the proceedings below.      In order to receive relief on a due process

claim, Obe must establish that a violation occurred and show

prejudice.     Rusu v. INS, 296 F.3d 316, 320 (4th Cir. 2002).

Prejudice means that Obe’s rights were violated in a way that was

likely to affect the results of his proceeding.            Jean v. Gonzales,




                                     - 2 -
435 F.3d 475, 484 (4th Cir. 2006).      Because Obe fails to make such

a showing, this claim entitles him to no relief.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -